Citation Nr: 1811689	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-33 103		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to service connection for residuals of dental trauma.


ORDER

Service connection for residuals of dental trauma is denied.


FINDING OF FACT

The Veteran does not have a dental disability for which compensation can be authorized.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of dental trauma for compensation purposes have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty for 30 years, including a verified period from August 1978 to March 1994, including service in Vietnam and Southwest Asia.  Among his decorations are a Combat Infantry Badge, Bronze Star Medal, and a Vietnam Gallantry Cross. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied service connection for residuals of dental trauma.  The decision also determined that service connection for treatment purposes only was warranted.

The Veteran testified at a videoconference hearing before the undersigned in January 2017 and a transcript of that hearing is of record.

The issue of entitlement to reimbursement for dental expenses was raised by the record in a January 2010 statement, November 2013 VA Form 9, and in the January 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

In June 2017, the Board remanded the issue for further development.  The AOJ was instructed to schedule the Veteran for a VA dental examination to determine the nature and etiology of any current dental disorders.  The Veteran had such an examination in August 2017 and the examination report is associated with the claims file.  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).




Service connection for residuals of dental trauma

The Veteran contends that he was hit in the mouth with a baseball while playing a game with his unit for physical training.  He sought dental treatment for dead nerves in several upper front teeth, which he asserts were determined to have been caused by the baseball hitting him.  His dental treatment included crowns made of "extremely abrasive porcelain," which "started a wear process" on his other teeth, including changing his bite, eating away at the enamel on other teeth, and causing gum disease.  Throughout the years, the wear process required four different bridges in his mouth.  The Veteran also contends that he took Dilantin for six months to prevent seizures after a subdural hematoma evacuation from the right side of his head following a parachute accident in service.  He states that the Dilantin inflamed his gums "tremendously" and also contributed to his dental problems.  See statements dated in May 1995, August 2004, January 2010, December 2010, February 2011, May 2012, November 2013, and January 2018.

Under current VA regulations, service connection for compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, including conditions of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, and loss of teeth due to loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

(A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  In this case, as noted above, the Veteran has already been service-connected for treatment purposes.)

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

Here, service treatment records (STRs) dated between 1964 and November 1993 clearly indicate that the Veteran had various dental procedures, crowns, and bridges on several teeth, including his two upper front teeth (teeth #8 and #9).  However, STRs are silent for mention of a baseball accident or any other in-service incident that caused injury to the Veteran's front teeth.  

In April 1974, the Veteran had a gingivectomy and was fitted for temporary crowns on teeth #8, 9, 11, and 13.  

In March 1981, teeth #22-27 were noted to show abrasive wear from his upper teeth.  New crowns on teeth #8 and #9 were recommended, as they were "grossly overcontoured" and not in proper alignment with teeth #7 and #10.  The Veteran also required endodontic work and crowns for teeth #22-27.  

In a February 1983 STR, the Veteran was noted to be nearly seven months post-operative from his surgery for a chronic right subdural hematoma.  He was noted to have "mild gum hypertrophy, likely secondary to Dilantin."  He was directed to continue the Dilantin until the end of March, and then discontinue it if he had no further difficulties.  

In September 1987, he had a crown lengthening procedure done on teeth #8 and #9.  The treatment record indicates that a bridge on teeth #7 through #10 should be considered.

In a September 1993 physical examination, the Veteran was noted to have "severe declining of teeth condition."

Post-service VA treatment records indicate that in a dental screening in April 2005, the Veteran was noted to be missing teeth #1-3, 5, 8, 9, 13, 15-17, 19, 24, 25, 29, 31, and 32.  He had porcelain bridges on teeth #4-6, 7-10, 11-13, and 22-27.  It was also noted that the Veteran would possibly require the opening of his vertical dimension (height of the bite).  

Treatment records from the Medical College of Georgia dated in February 2006 show that the Veteran had extensive dental work done, including an implant and crown on teeth #4, #29, and #30; and crowns and bridges on teeth #7-14 and #18-28.  Several root canals were also done, and an occlusal guard was recommended.

In October 2010, Dr. P.B., D.D.S., the interim director of the graduate prosthodontics program at the Medical College of Georgia, indicated in a letter that he reviewed the Veteran's clinical and treatment history since September 2005.  Dr. P.B. stated that the dental examination forms he reviewed were very thorough and complete.  He noted that those types of forms did not normally indicate the causes of the dental conditions unless the patient listed them on the medical and history forms, or were so unusual that they required further information.  In the Veteran's case, the events related to the loss of the front teeth were not listed in the forms he filled out.  The Veteran did, however, mention that he clenched and gritted his teeth, or had jaw pain, which would go along with the doctor's note that described excessive wear of the teeth with probable loss of vertical dimension (height of the bite).  Dr. P.B. asserted that clenching and grinding was fairly comment, often related to stress, and could be very destructive.  It often caused natural teeth to wear faster and/or destroyed restorations, and an occlusal guard was recommended to the Veteran in 2006 to prevent his new restorations from bruxing at night.

In May 2012, the Veteran submitted a list compiled by Colonel N.M., commander of the dental clinic at Fort Gordon.  The list includes a chronological dental history and indicates that in 1964, the Veteran was missing teeth #2 and #3, had deep decay in tooth #12 with a resultant endodontic procedure, and had four other teeth extracted.  Teeth #8 and #9 were noted as "operative" in 1965.  The list indicates extensive dental procedures done on many teeth between 1964 and 1993, including periodic work on teeth #8 and #9.

The Veteran testified in the January 2017 Board hearing that he was hit in the mouth in service, which killed the nerves in his teeth, which resulted in dental trauma.  He stated that three or four days after being struck in the mouth with a baseball, his front teeth began bothering him.  The dental did root canals, but eventually the teeth fractures and required extraction.  He had posts and crowns put in.  In early 1982, he had a parachute accident and was given Dilantin, which inflamed his gums and required more teeth to be removed.  He indicated that he wanted to be reimbursed for money spent on dental problems between 1994 and 2006, before he was granted service connection for treatment purposes.

The Veteran was afforded a VA dental examination in August 2017.  The Veteran was noted to have loss of teeth due to decay.  He was not found to have any anatomical loss or bony injury of the mandible, maxilla, or any teeth (other than due to the loss of the alveolar process as a result of periodontal disease).  He also did not have any anatomical loss or injury of the mouth, lips, or tongue; had not been diagnosed with osteomyelitis or osteoradionecrosis; and did not have a benign or malignant neoplasm or metastases related to any of his diagnoses.  The examiner indicated that he Veteran had a loss of teeth due to normal extraction, and there was no current diagnosis because there was no pathology to render a diagnosis.  The examiner opined that the claimed dental condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She noted that the chronological history by N.M. showed that from 1965 to 1981, teeth #8 and #9 were treated for recurrent decay and to accommodate an extreme overbite.  The Veteran's maxilla was completely edentulous, and bone loss over time was a normal process in an edentulous arch.  However, there was no evidence of bone loss due to trauma.  The examiner opined that it was very unlikely that the Veteran's present dental condition was a result of an in-service injury that happened in 1982 and was also very unlikely to be the result of a gum condition caused by Dilantin prescribed for seizures as a result of a traumatic injury.  The rationale was that the Veteran's STRs show extensive dental treatment on teeth #8 and #9 and several other teeth, including extractions, and the common etiological factor for the loss of all those teeth according to records was an occlusion problem.  The occlusion problem was confirmed in 2005 by the VA dental department.  Furthermore, regarding the gum problems, the first gingivectomy was performed on the Veteran in 1974 (along with the initial crown and bridge on teeth #8 and #9).

The Board finds that although it is clear the Veteran has required extensive dental treatment in service and post-service, including fillings, crowns, and bridges, the Veteran's dental condition does not constitute an injury for which compensation may be granted.  The Veteran has not been shown to have any conditions of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. §§ 3.381(b), 4.150, Diagnostic Codes 9900-9916.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and he is sincere in his belief that his dental problems are related to his service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for residuals of dental trauma.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for compensation for residuals of dental trauma, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Georgia Department of Veterans Service

Department of Veterans Affairs


